Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Scribner on February 22, 2022.
The application has been amended as follows:
Claims 1, 3, and 5-8 are cancelled, and claims 9, 13 and 17 have been amended.
In particular,
Claim 1 cancelled.
Claim 3 cancelled.
Claims 5-8 cancelled.

	
Claim 9 has been amended as follows:
     9. (Currently Amended)  A system, comprising:
	at least one material sensor including an optical sensing device that directly senses a level of a material in a container at a selected period of time according to a sleep and wake schedule, a communications device that transmits data relating to the sensed level of the material to a base station at the selected period of time according to the sleep and wake schedule, that implements a material sensor calibration procedure for selected levels of the material and executes a control algorithm that implements the sleep and wake schedule to control operation of the sensing device and the communications device;

	wherein one said operation comprises sending a notification advising of the sensed level of material in a material dispenser or a material receptacle to a user. 

	
Claim 13 has been amended as follows:
     13. (Currently Amended)  A non-transitory computer-readable medium storing instructions thereon, that when executed by a computer, direct the computer to control operation of a system
one or more sensors, at least one sensor comprising a material sensor including an optical sensing device that directly senses a level of a material in a container at a selected period of time according to a sleep and wake schedule, a communications device that transmits data relating to the sensed level of the material to a base station at the selected period of time according to the sleep and wake schedule, implements a material sensor calibration procedure for selected levels of the material and executes a control algorithm that implements the sleep and wake schedule to control operation of the sensing device and the communications device; 
wherein the operation includes one or more of:
	receiving data from the one or more sensors;
	storing the data;
	analyzing the data;
	determining statistics from the data; and
	sending a notification relating to the data received from the one or more sensors to a user.
	

Claim 17 has been amended as follows:
     17. (Currently Amended)  A method for remote monitoring of at least one parameter of a facility, comprising:
;
calibrating the material sensor for selected levels of the material;
	transmitting data relating to the sensed level of the material to a base station at the selected period of time according to the sleep and wake schedule; and
	using a microcontroller to execute a control algorithm that implements the sleep and wake schedule to control operation of the sensing device and the communications device; 
using a processor to perform one or more operations based on the data;
	wherein one said operation comprises sending a notification advising of the sensed level of the material in the container to a user. 

Response to Arguments
Regarding objections to drawings applicant’s arguments, see page 8 paragraph 2, filed February 7, 2022, with respect to the drawings have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Regarding 35 U.S.C. 112 fourth paragraph applicant’s arguments, see page 9 paragraph 2, filed February 7, 2022, with respect to claims 9-24 have been fully considered and are persuasive.  The 35 U.S.C. 112 fourth paragraph rejection of claims 9-24 have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 paragraphs 5, filed February 7, 2022, with respect to claims 9-24 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 9-24 have been withdrawn.

Allowable Subject Matter
Claim(s) 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 9-24  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 9-24 … at least one material sensor including an optical sensing device that directly senses a level of a material in a container at a selected period of time according to a sleep and wake schedule, a communications device that transmits data relating to the sensed level of the material to a base station at the selected period of time according to the sleep and wake schedule, and a microcontroller that implements a material sensor calibration procedure for selected levels of the material and executes a control algorithm that implements the sleep and wake schedule to control operation of the sensing device and the communications device … sending a notification advising of the sensed level of material in a material dispenser or a material receptacle to a user. 
… and in combination with other limitations recited as specified in claims 9-24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
O’Toole et al. (US Pub. No.: 2016/0180688) discloses one or more techniques and/or systems are provided for service notification. A notification component may be associated with a hygiene device, such as a material dispenser. The notification component may receive a service notification request (e.g., an infrared signal or other wireless signal) from a maintenance management device (e.g., a computing device associated with a maintenance cart or mobile device of a housekeeper) based upon the maintenance management device being within a communication threshold distance of the hygiene device. The notification component may evaluate a current operational status of the hygiene device to determine a service notification to provide (e.g., a low battery alert, a refill container level indicator, etc.). The service notification may be provided through the hygiene device or through the maintenance management device to the housekeeper (e.g., a blinking light, an audible notification, a textual notification, etc.).
Rodoni et al. (US Pub. No.: 2017/0118609) discloses a tool is disclosed for use in managing waste services. The tool may have an interface configured to receive input from a user indicative of an on-demand service request. The tool may also have a communication device, and a controller in electronic communication with the interface and the communication device. The controller may be configured to transmit a waste management command to a remote service provider via the communication device based on the input.
Yenni et al. (US Pub. No.: 2009/0119142) discloses a restroom monitoring system for monitoring attributes of fixtures within a restroom using sensors. Additional attributes are determined from the monitored attributes. Consumable usage levels are estimated based on predetermined consumption levels associated with usage states of the fixtures. The restroom monitoring system provides an indication of the need for replenishment of consumables based on the monitored attributes of the fixtures. In addition, restroom monitoring system may provide additional information regarding the restroom attributes to a service provider, a manager or a user.
McFarland et al. (US Pub. No.: 2006/0063523) discloses a network of wireless radios automatically conserves energy, directs the operation of equipment, and locates assets and personnel. The network may identify changes in the occupancy of a building area and automatically alter the building environment according to predetermined settings, personal preferences, or unexpected conditions. The wireless radios also may include sensors that monitor specific parameters, the parameters may relate to building environment conditions or operating equipment. The network may automatically alter the operating building equipment in response to the parameters received. The wireless radios also may be portable and mounted upon movable items, such as personal identification devices, office furniture, equipment, containers, or other assets. The network may locate the movable items within a building based upon signals received from the wireless radios. The network also may track the movement of the movable items within a building. The wireless radios may operable as a mesh network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469